DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.

 Response to Amendment

The amendment filed on 1 June 2022 has been entered. Claim(s) 1-5, 7, 10-13 remain pending in this application. Claim(s) 6 and 8-9 have been cancelled.  Claim(s) 12-13 are new.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding Claim 7, in Lines 2-3 “said zone to be cooled in the cryogenic propulsion system” should be “said zone to be cooled in the cryogenic propellant feed pump” to match the amended limitation in Claim 1 from which Claim 7 depends.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	Regarding Claim 1, the limitation “a chilldown device for chilling down the cryogenic propulsion system before initially feeding a propellant to the propulsion chamber” does not invoke §112(f) due to the structure of the chilldown device recited in Lines 4-6 of Claim 1.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Connell (U.S. Patent No. 5,918,460), hereinafter Connell, in view of Pavia (U.S. Pre-grant Publication 2009/0288390), hereinafter Pavia.

Regarding Independent Claim 1, Connell discloses a cryogenic propulsion system (Figure 2 – Column 2, Lines 53-59 – the engine/propulsion system uses liquid hydrogen which is a cryogenic propulsion system) comprising a cryogenic propellant feed pump (Element 20 – Column 3, Lines 1-5 – the pump, 20, provides the liquid oxygen to the rocket engine and therefore is a cryogenic pump), a propulsion chamber, 12, and a chilldown device (Figure 2 – Column 2, Lines 53-59 and Column 3, Lines 29-52 – the conduits, 14, 19, 38 and 50, and the coils, 29, make up the device that receives heat from the propulsion system and therefore cools/chills the propulsion system making the structure a chilldown device) for chilling down the cryogenic propulsion system before initially feeding a propellant to he propulsion chamber (This limitation is interpreted as intended use, which does not imply any structure to the device – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) – Further, Column 2, Lines 53-59 and Column 3, Lines 29-52 states that the conduits, 14, 19, 38 and 50, and the coils, 29, make up the device that receives heat from the propulsion system and therefore cools/chills the propulsion system which is capable of being performed at the claimed time of before initially feeding a propellant to the propulsion chamber), said chilldown device comprising a cryogenic fluid feed circuit (Figure 2 – Column 2, Lines 53-59 – the device uses a circuit of conduits, 14, 19, 38 and 50, that directs hydrogen that starts as liquid hydrogen which is a cryogenic fluid making the circuit a cryogenic fluid feed circuit) and a zone to be cooled in the cryogenic propellant feed pump (Figure 2 – Column 3, Lines 29-52 – the area that includes the coils, 29, where the hydrogen receives heat from the hot gaseous hydrogen in the turbine, 22, is a zone to be cooled in the cryogenic propellant feed pump as the hydrogen removes heat from the turbine).
Connell does not teach at least one atomizing nozzle connected to said feed circuit in order to direct a spray of cryogenic fluid against an impact surface in the zone to be cooled.
However, Pavia teaches a cryogenic propulsion system (Paragraph 0061 – the propulsion system uses liquid hydrogen and therefore is a cryogenic propulsion system) with a recirculating coolant system (Figures 11-12 – the coolant system recirculates a coolant from a tank through conduits to a nozzle and then back to the tank), like that of Connell, comprising a chilldown device (Figures 11- 12 – the system surrounding the propulsion system, including the spray devices, 8, the space between the outer shell, 106, and the inner shell, 104, the coolant tubes, 7, and the conduits leading to and from the coolant feed tank, 112, is the chilldown device), said chilldown device comprising at least one atomizing nozzle (8 – Paragraph 0201 – the spray device, 8, is an atomizing nozzle) connected to said feed circuit in order to direct a spray of cryogenic fluid against an impact surface (Figures 11-13 – Paragraphs 0200 and 0201 – the atomizing nozzles, 8, sprays the cryogenic coolant/fluid against the inner shell, 104, which is an impact surface) in a zone to be cooled (Figures 11-12 – Paragraph 0196 – the impact surface of the inner shell, 104, is located within the outer shell, 106, which is a zone to be cooled).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Connell by replacing the coils around the turbine, in the recirculating coolant system of Connell, with a space between an outer shell and inner shell with at least one atomizing nozzle connected to said feed circuit in order to direct a spray of cryogenic fluid against an impact surface in the zone to be cooled, as taught by Pavia, in the cryogenic propellant feed pump of Connell since Pavia similarly teaches a recirculating coolant system and in order to greatly minimize or eliminate the expense and lead-time that comes with forming fluid coolant tubes (Pavia – Paragraph 0177) and provide a cooling system with a far simple fabrication process with lower overall costs (Pavia – Paragraph 0179).

Regarding Claim 3, Connell in view of Pavia disclose the invention as claimed and discussed above.
Connell in view of Pavia, as discussed so far, do not disclose the at least one atomizing nozzle includes a plurality of atomizing nozzles connected to said feed circuit.
However, Pavia teaches the at least one atomizing nozzle includes a plurality of atomizing nozzles connected to said feed circuit (Figures 11-12 – the atomizing nozzle includes a plurality of atomizing nozzles, 8, that are connected to the feed circuit).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Connell in view of Pavia by making the at least one atomizing nozzle include a plurality of atomizing nozzles connected to said feed circuit, as taught by Pavia, in order to maintain adequate spray coverage thereby increasing the cooling safety factor (Pavia – Paragraph 0180).

Regarding Claim 4, Connell in view of Pavia disclose the invention as claimed and discussed above.
Connell further discloses at least one duct of said cryogenic fluid feed circuit, 38, is formed in a casing wall (Figure 2 – the duct, 38, is shown to provide the cryogenic fluid to the cooling zone, shown by the coils, 29, which are located within the casing of the pump, 20, therefore the duct passes through/is formed in a casing wall).
Further, Pavia discloses at least one duct of said cryogenic fluid feed circuit (Figures 11-12 – the coolant circuit is a recirculating circuit therefore any portion of the duct including ducts after the nozzle, 8, will be part of the feed circuit; therefore the duct formed between the outer shell, 106 (shown as 104 in Figure 12, which appears to be an error), and the inner shell, 104, is a duct of the feed circuit; Figure 13 – the orifice/duct in the outer shell, 106, is another duct of the feed circuit) is formed in a casing wall (Figures 11-12 – the ducts are formed inside and within the outer shell, 106, which is a casing wall). 
Thus the combination of the Connell and Pavia, as discussed above, would still result in the claimed limitations of Claim 4.

Regarding Claim 5, Connell in view of Pavia disclose the invention as claimed and discussed above It is noted that the limitation “said casing wall is made by additive fabrication” is product by process. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore Connell in view of Pavia disclose Claim 5.

Regarding Claim 7, Connell in view of Pavia disclose the invention as claimed and discussed above. Connell in view of Pavia, as discussed so far, do not disclose said atomizing nozzle is situated facing said zone to be cooled in the cryogenic propulsion system.
However, Pavia teaches said atomizing nozzle is situated facing said zone to be cooled in the cryogenic propulsion system (Figures 11-13 – the atomizing nozzle, 8, faces the inner shell, 104, which is the zone to be cooled).
Hence once the tubes of Connell are replaced by nozzles as taught by Pavia the nozzles would be facing the zone to be cooled thereby teaching the limitations of Claim 7.

Regarding Claim 10, Connell in view of Pavia disclose the invention as claimed and discussed above. Connell further discloses said cryogenic pump being a turbo pump (Column 3, Lines 1-5 – the pump, 20, is a turbopump).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of Pavia as applied to claim 1 above, and further in view of Morse (U.S. Patent No. 3,298,175), hereinafter Morse.

Regarding Claim 2, Connell in view of Pavia disclose the invention as claimed and discussed above.
Pavia further discloses the atomizing nozzle is in the form of an orifice (Figures 11-13 – the nozzle necessarily has an orifice in order to spray the coolant).
Connell in view of Pavia do not disclose a diameter lying in the range 250 μm to 1 mm.
However, Morse teaches the diameter of an orifice that injects coolant in a rocket effects the pressure drop across the orifice/injector which in turns effects the atomization of the coolant (Column 4, Line 69-Column 5, Line 6). Therefore the diameter of the orifice of the atomizing nozzle is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is achieving a desired pressure drop across the orifice to reach complete atomization of the coolant.  
Therefore since the general conditions of the claim, i.e. that the atomizing nozzle is in the form of an orifice, were disclosed in the prior art by Connell in view of Pavia, it is not inventive to discover the optimum diameter of the orifice by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of the orifice of the atomizing nozzle to lie in the range of 250 μm to 1 mm in order to achieve a desired pressure drop across the orifice to reach complete atomization of the coolant.

Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Danguy (U.S. Pre-grant Publication 2013/0227931), hereinafter Danguy, in view of Pavia.

Regarding Independent Claim 11, Danguy discloses a method of chilling down a cryogenic propulsion system (Figure 3 – Paragraph 0011 – the system and method of using the system is for cooling down a cryogenic propulsion system) before initially feeding a propellant to a propulsion chamber (Paragraphs 0008 and 0011 – the turbopump is used to feed the cryogenic propellant to the engine/propulsion chamber and the method includes cooling down the pump prior to the turbopump starting, therefore the pump is cooled prior to the starting of the turbopump, i.e. providing propellant to the propulsion chamber), the method comprising:
feeding cryogenic fluid via a feed circuit, 308, through at least one orifice (Figure 3 – the  end of the conduit/conduits supplying the feed circuit, 308, is the at least one orifice – See annotated figure below for clarification) connected to the feed circuit (the orifice is at the end of the feed circuit and therefore connected to it); and
projecting cryogenic fluid in a zone to be cooled in a cryogenic propellant feed pump of the cryogenic propulsion system (Paragraphs 0007 and 0011 – the cryogenic fluid provided through the feed circuit, 308, is projected into the space containing the bearing, 305, for cooling the zone/bearing of the cryogenic propellant feed pump, 301, which is part of the propulsion system as it is in a rocket.

    PNG
    media_image1.png
    692
    1093
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Danguy
Danguy does not disclose spraying the cryogenic fluid through at least one atomizing nozzle so as to form a spray of cryogenic fluid; and
projecting the spray of cryogenic fluid against at least one impact surface in a zone to be cooled. 
However, Pavia teaches a method of chilling down a cryogenic propulsion system (Figures 11-13 - Paragraph 0061 – the propulsion system uses liquid oxygen and therefore is a cryogenic propulsion system), the method comprising:
- spraying the cryogenic fluid through at least one atomizing nozzle so as to form a spray of cryogenic fluid (Figure 12 - Paragraph 0201 – the cryogenic fluid is sprayed from the atomizing nozzle to form a spray of cryogenic fluid, 35); and
- projecting the spray of cryogenic fluid against at least one impact surface (Figures 11-13 – Paragraphs 0200 and 0201 – the atomizing nozzles, 8, sprays the cryogenic coolant/fluid against the inner shell, 104, which is an impact surface) in a zone to be cooled in the cryogenic propulsion system (Figures 11-12 – Paragraph 0196 – the impact surface of the inner shell, 104, is located within the outer shell, 106, which is a zone to be cooled).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Danguy by using atomizing nozzles in place of the orifice/orifices of Danguy, and orienting the nozzles to spray against the bearing of Danguy, which would be an impact surface of the zone to be cooled, as taught by Pavia, resulting in at least one atomizing nozzle connected to the feed circuit, spraying the cryogenic fluid through at least one atomizing nozzle so as to form a spray of cryogenic fluid; and projecting the spray of cryogenic fluid against at least one impact surface in a zone to be cooled in order to allow for a spray patter of coolant that overlaps to maintain adequate coverage and increase the cooling safety factor (Pavia – Paragraph 0180) of the cooling/lubricating system.

Regarding Independent Claim 12, Danguy discloses method of operating a cryogenic propulsion system (Figure 3 – Paragraph 0011 – the system and method of using the system is for cooling down a cryogenic propulsion system – it is noted that the method steps claimed herein are not claimed to be performed in a specific sequence and therefore if the step is taught at any point then the claim limitation is met), the method comprising:
feeding cryogenic fluid via a feed circuit, 308, through at least one orifice (Figure 3 – the  end of the conduit/conduits supplying the feed circuit, 308, is the at least one orifice – See annotated figure below for clarification) connected to the feed circuit (the orifice is at the end of the feed circuit and therefore connected to it);
projecting cryogenic fluid in a zone to be cooled in a cryogenic propellant feed pump of the cryogenic propulsion system (Paragraphs 0007 and 0011 – the cryogenic fluid provided through the feed circuit, 308, is projected into the space containing the bearing, 305, for cooling the zone/bearing of the cryogenic propellant feed pump, 301, which is part of the propulsion system as it is in a rocket;
starting delivery of the propellant, through the cryogenic propellant feed pump, into a propulsion chamber (Paragraphs 0001, 0011 and 0017 – when the turbopump is started the pump starts delivering cryogenic propellant to the propulsion/combustion chamber), once a predetermined chilldown criteria have been satisfied (Paragraph 0011 – the turbopump is cooled down before starting, therefore it meets a predetermined criteria before starting/delivering propellant); and
igniting the propellant in the propulsion chamber (Paragraph 0001 – the turbo-pump feeds propellant to a low-thrust rocket engine with rocket engine defined by collinsdictionary.com as “a reaction engine carrying its liquid fuel and liquid oxidizing agent in separate tanks: the fuel and oxidizer are brought together and ignited in a combustion chamber to create hot, explosive gas that escapes through a nozzle, providing a powerful thrust” therefore the propellants in the propulsion chamber must be ignited to product thrust from the rocket engine).

    PNG
    media_image1.png
    692
    1093
    media_image1.png
    Greyscale

Figure 2 - Annotated Figure from Danguy
Danguy does not disclose spraying the cryogenic fluid through at least one atomizing nozzle so as to form a spray of cryogenic fluid; and
projecting the spray of cryogenic fluid against at least one impact surface in a zone to be cooled. 
However, Pavia teaches a method of chilling down a cryogenic propulsion system (Figures 11-13 - Paragraph 0061 – the propulsion system uses liquid oxygen and therefore is a cryogenic propulsion system), the method comprising:
- spraying the cryogenic fluid through at least one atomizing nozzle so as to form a spray of cryogenic fluid (Figure 12 - Paragraph 0201 – the cryogenic fluid is sprayed from the atomizing nozzle to form a spray of cryogenic fluid, 35); and
- projecting the spray of cryogenic fluid against at least one impact surface (Figures 11-13 – Paragraphs 0200 and 0201 – the atomizing nozzles, 8, sprays the cryogenic coolant/fluid against the inner shell, 104, which is an impact surface) in a zone to be cooled in the cryogenic propulsion system (Figures 11-12 – Paragraph 0196 – the impact surface of the inner shell, 104, is located within the outer shell, 106, which is a zone to be cooled).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Danguy by using atomizing nozzles in place of the orifice/orifices of Danguy, and orienting the nozzles to spray against the bearing of Danguy, which would be an impact surface of the zone to be cooled, as taught by Pavia, resulting in at least one atomizing nozzle connected to the feed circuit, spraying the cryogenic fluid through at least one atomizing nozzle so as to form a spray of cryogenic fluid; and projecting the spray of cryogenic fluid against at least one impact surface in a zone to be cooled in order to allow for a spray patter of coolant that overlaps to maintain adequate coverage and increase the cooling safety factor (Pavia – Paragraph 0180) of the cooling/lubricating system.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Danguy in view of Pavia as applied to claim 12 above, and further in view of Hamlin (U.S. Patent No. 3,085,393), hereinafter Hamlin.

Regarding claim 13, Danguy in view of Pavia disclose the invention as claimed and discussed above.
Danguy further discloses the cryogenic propellant pump is a turbopump (Paragraph 0001).
Danguy in view of Pavia do not disclose wherein initial delivery of propellant to the propulsion chamber between chilldown and ignition is driven by propellant tank pressure, and the cryogenic propellant feed pump driving delivery of propellant to the propulsion chamber after ignition.
However, Hamlin teaches a rocket engine starting method (Title) with a propulsion chamber, 20, that includes initial delivery of propellant to the propulsion chamber is driven by propellant tank pressure (Column 4, Lines 4-48 – the delivery of the fuel from the fuel tank, 1, is initially driven by feeding it directly to the propulsion chamber, 20,  before the operation of the pump, 5, begins and therefore by the pressure within the tank), and the cryogenic propellant feed pump is a turbopump driving delivery of propellant to the propulsion chamber after ignition (Column 4, Lines 4-48 – after proper ignition in the propulsion chamber occurs the turbopump operation begins to deliver propellant to the propulsion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Danguy in view of Pavia by using the starting method of Hamlin including the use of inert fluid prior to ignition thereby making the initial delivery of propellant to the propulsion chamber between chilldown and ignition being driven by propellant tank pressure, and the cryogenic propellant feed pump driving delivery of propellant to the propulsion chamber after ignition, as taught by Hamlin, in order to avoid combustion instability, problems with propellant sequencing, pressure reversals and flash back (Hamlin – Column 2, Lines 41-45).

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument concerning claim 1 that Pavia and Connell do not relate to pre-ignition chill down of cryogenic rocket engine parts it is respectfully pointed out that the added limitation to claim 1 is an intended use of the claimed structure.  The intended time of use of the structure of claim 1 is an intended use of the structure that does not impart any additional structure.  Further the structure of the combination Connell in view of Pavia, cited herein, is capable of being used at the desired time and thus still disclose the amended limitations of claim 1.
Applicant’s arguments with respect to claims 11 and 12 have been considered but are moot in view of the new grounds of rejection set forth herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE ROBERT THOMAS/Examiner, Art Unit 3741